Nichols, C. J.
The substantial question which appellant attempts to present in this case is as to whether parol evidence is admissible to show the real consideration in an action for breach of a general warranty.
There was no demurrer to the answer presenting the question nor was there any objection to the evidence sustaining the answer. Had the question been properly presented, it must have been decided against appellant on the authority of Allen, Admr., v. Lee (1848), 1 Ind. 58, 48 Am. Dec. 352; Pitman v. Conner (1866), 27 Ind. 337; Fitzer v. Fitzer (1868), 29 Ind. 468; Lowry v. Downey (1898), 150 Ind. 364, 50 N. E. 79; and numer*210ous other cases, including Evans v. Bolley (1923), ante 196, 137 N. E. 619.
Judgment affirmed.